     Case 2:20-cv-08776-DSF-JC Document 16 Filed 07/29/21 Page 1 of 2 Page ID #:142
                                                                                                   JS-6

 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                           CENTRAL DISTRICT OF CALIFORNIA
 9    GABRIELLE R. PAUL, an individual;      ) CASE NO. 2:20-CV-08776-DSF-JC
                                             )
10                   Plaintiff,              )
11            v.                             ) ORDER GRANTING JOINT
                                             ) STIPULATION OF DISMISSAL
12    AKIMA CORPORATION, a NANA              )
      COMPANY, entity form unknown;          )
13    AKIMA LOGISTICS SERVICES, LLC, a       )
      Limited Liability Corporation; AKIMA   )
14
      INFRASTRUCTURE SERVICES, LLC, a )
15    Limited Liability Corporation; AKIMA,  )
      LLC., a Limited Liability Corporation; )
16    AKIMA GLOBAL SERVICES, LLC, a          )
      Limited Liability Corporation; AKIMA   )
17    SUPPORT OPERATIONS, LLC, a Limited )
18    Liability Corporation; AKIMA           )
      TECHNICAL SOLUTIONS, LLC, a            )
19    Limited Liability Corporation; AKIMA   )
      INTRA-DATA, LLC, a Limited Liability   )
20    Corporation; AKIMA FACILITIES          )
21    MANAGEMENT, LLC, a Limited Liability )
      Corporation; and DOES 1 through 25;    )
22    inclusive                              )
                                             )
23                   Defendants.             )
                                             )
24
25         Plaintiff Gabrielle Paul (“Plaintiff”) and Defendant Akima Infrastructure Services,
26   LLC (collectively, the “Parties”), filed a Joint Stipulation of Dismissal of this Action on
27
     July 29, 2021.
28

                                                1
                                              ORDER
     Case 2:20-cv-08776-DSF-JC Document 16 Filed 07/29/21 Page 2 of 2 Page ID #:143




 1         Having considered the Joint Motion, IT IS HEREBY ORDERED THAT the Joint
 2
     Stipulation is GRANTED.       Plaintiff’s Complaint and all claims alleged therein are
 3
     hereby dismissed with prejudice.
 4
 5         IT IS SO ORDERED.
 6    DATED: July 29, 2021
 7
 8                                              Honorable Dale S. Fischer
                                                UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
                                            ORDER
